Matter of Molina v Hart (2016 NY Slip Op 06502)





Matter of Molina v Hart


2016 NY Slip Op 06502


Decided on October 5, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2015-09933
 (Docket No. O-12198-14)

[*1]In the Matter of Azucena Molina, respondent,
vWayne Hart, appellant.


Austin I. Idehen, Jamaica, NY, for appellant.
Olga J. Rodriguez, Forest Hills, NY, for respondent.
Stewart N. Altman, Mineola, NY, attorney for the child.

DECISION & ORDER
Appeal by the husband from an order of protection of the Family Court, Queens County (Anne-Marie Jolly, J.), dated September 28, 2015. The order of protection, upon a finding that the husband committed the family offenses of menacing in the second degree and harassment in the second degree, made after a hearing, directed him, among other things, to stay away from the wife for a period of two years.
ORDERED that the order of protection is affirmed, without costs or disbursements.
The petitioner commenced this family offense proceeding against her husband, the appellant, pursuant to Family Court Act article 8. After a fact-finding hearing, the Family Court found that the appellant committed the family offenses of menacing in the second degree and harassment in the second degree, and issued an order of protection, inter alia, directing the appellant to stay away from the petitioner for a period of two years.
Contrary to the appellant's contention, the testimony proffered at the fact-finding hearing established, by a fair preponderance of the evidence, that the appellant committed the family offenses of menacing in the second degree and harassment in the second degree (see Family Ct Act § 832; Matter of Jordan v Verni, 139 AD3d 1067, 1068; Matter of Gentile v Torres, 139 AD3d 854, 855; Matter of Monos v Monos, 123 AD3d 931). The Family Court's credibility determinations are supported by the record (see Matter of Matheson v Matheson, 140 AD3d 1068, 1069; Matter of Davis v Felder, 140 AD3d 752, 753; Matter of Savas v Bruen, 139 AD3d 737, 738-739).
BALKIN, J.P., DICKERSON, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court